<DOCUMENT>
<TYPE> EX-10.5
<TEXT>
<HTML>
 
 



Exhibit 10.5


 

FIRST AMENDMENT

OF

UAL CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN

(Effective as of July 12, 1994)

By virtue and in exercise of the amending power reserved to UAL Corporation (the
"Company") under section 13.1(a) of the UAL Corporation Employee Stock Ownership
Plan (Effective as of July 12, 1994) (the "Plan"), which amending power
thereunder is subject to the approval of the Air Line Pilots and Association,
International ("ALPA") and the International Association of Machinists and
Aerospace Workers (the "IAM"), the Company hereby amends the Plan, as follows,
effective July 12, 1994:

1. Section 1(g), defining "ALPA Employee Group" is amended to read as follows
effective July 12, 1994: "(g) 'ALPA Employee Group' means (i) Eligible Employees
who are in classifications represented by ALPA under the Railway Labor Act who
are listed on the Pilots' System Seniority List or the Second Officer
Eligibility Seniority List, and (ii) notwithstanding the fact that they are not
in classifications represented by ALPA under the Railway Labor Act, Eligible
Employees in the classification of Student Flight Officer who, upon completion
of the necessary training, expect to become listed on the Pilots' System
Seniority List or Second Officer Eligibility Seniority List." 2. Section 1(p),
defining "Compensation," is amended by inserting the following after the first
sentence thereof: "Except as set forth herein, a Participant's Compensation
shall be credited to the Participant for the Plan Year in which the Participant
received payment of such Compensation, even if the services to which the
Compensation relates were performed in a prior Plan Year.

                 (i) With respect to those members of the ALPA Employee Group
who are paid in the month following the month in which their services are
performed, Compensation has the meaning set forth in the preceding two
sentences, with the following modifications: (x) with respect to the 1994 Plan
Year, "Compensation" means Compensation paid during the period beginning August
1, 1994 and ending with the payment of the second regular paycheck of January,
1995 as such Compensation relates to services performed during the period
beginning on July 13, 1994 and ending on December 31, 1994; (y) with respect to
Plan Years 1995 through 1999, "Compensation" means Compensation paid during the
period beginning on the day after the payment of the second regular paycheck
during such Plan Year and ending with the payment of the second regular paycheck
of the next Plan Year as such Compensation relates to services performed during
the Plan Year; and (z) with respect to the Plan Year 2000, "Compensation" means
Compensation paid during the period beginning with the day after the payment of
the second regular paycheck in such year and ending with the payment of the
second regular paycheck in May, 2000 as such Compensation relates to services
performed during the period beginning on January 1, 2000 and ending on April 12,
2000.

                 (ii) With respect to the members of the Management and Salaried
Group and with respect to those members of the ALPA Employee Group who are not
paid in the month following the month in which their services are performed,
Compensation for a particular Plan Year shall include Compensation paid in the
first and second paychecks received in the next Plan Year to the extent such
Compensation relates to services performed in the earlier Plan Year. For
purposes of the foregoing, the Company shall determine the extent to which
Compensation from the first and second paychecks received in a Plan Year relate
to services performed in a particular Plan Year according to the Company's
month-end time recording documents which are timely received (according to
Company policies and procedures), and if such month-end time recording documents
are not timely received, according to the reasonable assumptions adopted by the
Company. Notwithstanding the previous two sentences, only Compensation from the
first paycheck received in the next Plan Year shall count as Compensation for
the earlier Plan Year if the base pay taken into account in such first paycheck
solely relates to services performed in the Plan Year in which such paycheck was
received.

                 (iii) Notwithstanding anything to the contrary herein, no
payment shall be counted as Compensation in more than one Plan Year."

3. Section 1(gg) is amended by adding the following to the end thereof: "An
Eligible Employee who is represented by the IAM shall be a member of the
Management and Salaried Group (i) from the Effective Date through October 29,
1994, for each period in which such Eligible Employee's temporary
reclassification as a salaried, managerial or non-union employee is evidenced by
Form UG-100 placed in the personnel record of the Eligible Employee by the
Employer, including an actual change in the job code, but excluding any period
during which a temporary reclassification occurs on a limited basis and is only
evidenced by a payroll certification; and (ii) effective October 30, 1994, for
each hour or fraction thereof during which such Eligible Employee is temporarily
reclassified as a salaried, managerial or non-union employee." 4. Section
1(yy)(i) is amended to read as follows effective July 12, 1994: "the product of
(A) the number of hours for which the Participant earns compensation during the
Plan Year (up to and including the last day of each Plan Year), but only to the
extent such hours are reflected on the compensation paid during the Plan Year or
on the first and second paychecks received by the Participant in the Plan Year
following the Plan Year in which the compensation was earned, multiplied by (B)
the difference between the "book rate of pay" as in effect immediately prior to
the Effective Date and the "actual rate of pay" as in effect on the Effective
Date for services performed during a Plan Year; plus" 4. Section 1(yy)(iii) is
amended to read as follows effective July 12, 1994: "the actual rate of pay
(including the applicable overtime rates) for each hour, or fraction thereof, of
lunch (or other meal) multiplied by the sum of (a) the number of days during
which at least 3.5 hours are worked during a Plan Year, plus (b) the number of
overtime shifts of at least two (2) hours worked during a Plan Year, plus (c)
the number of overtime shifts of at least eight (8) hours which immediately
precede or follow a regular full shift. Notwithstanding the foregoing, for any
day worked prior to October 16. 1994, in lieu of the foregoing, the actual rate
of pay shall be multiplied by one half hour for each day worked during the Plan
Year." 6. Section 1(yy) of the ESOP shall be amended by adding the following
three paragraphs to the end thereof: "If any hours of a Participant for
compensation earned in a particular Plan Year are excluded from the calculation
of the Wage Investment for that Plan Year pursuant to Section 1(yy)(i)(A)
because compensation for such hours was not reflected in pay received during the
Plan Year or the first or second paycheck of the following Plan Year, then such
hours shall be counted towards the calculation of the Participant's Wage
Investment in the Plan Year for which the Participant received payment for such
hours. For purposes of the calculation of the Wage Investment for a particular
Plan Year, the Company shall determine the extent to which compensation was
earned in a particular Plan Year according to the Company's month-end time
recording documents which are timely received (according to Company policies and
procedures), and if such month-end time recording documents are not timely
received, according to the reasonable assumptions adopted by the Company.

"In clarification of the foregoing provisions of Section 1(yy)(i)(A), the Wage
Investment for a member of the IAM Employee Group shall exclude (i) from the
Effective Date through October 29, 1994, each period in which the temporary
reclassification as a salaried, managerial or non-union employee of a member of
the IAM Employee Group is evidenced by Form UG-100 placed in the personnel
record of such member by the Employer, including an actual change in the job
code, but excluding any periods during which a temporary reclassification occurs
on a limited basis and is only evidenced by a payroll certification, and (ii)
effective October 30, 1994, each hour or fraction thereof when such member is
reclassified and is treated, for payroll and other purposes, as a salaried,
managerial or non-union employee.

"Notwithstanding the foregoing provisions of this Section 1(yy), only hours
reflecting compensation received on the first paycheck received in the next Plan
Year shall count towards calculation of the Wage Investment for an earlier Plan
Year if the base pay taken into account in such first paycheck solely relates to
services performed in the Plan Year in which such paycheck was received.
Notwithstanding anything to the contrary herein, no hours shall be counted
towards calculation of a Participant's Wage Investment in more than one Plan
Year."

7. Section 7.4(b), concerning deferred distributions, is amended by replacing
the phrase "any date" with the phrase "the last day of any month."

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on December 28, 1994.
 

                                                  UAL CORPORATION
 

                                                /s/ Stuart I. Oran
                                                 Stuart I. Oran
                                                 Executive Vice President
                                                 Corporate Affairs and
                                                 General Counsel

Approved by:

AIR LINE PILOTS ASSOCIATION,                INTERNATIONAL ASSOCIATION
INTERNATIONAL                                            OF MACHINISTS AND
AEROSPACE
                                                                           
WORKERS

/s/ Harlow B. Osteboe                                         /s/Kenneth W.
Thiede

</HTML>
</TEXT>
</DOCUMENT>